914 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Olakunle Lanre ARIGBEDE, a/k/a The Doctor, a/k/a Kunle,Defendant-Appellant.In re Olakunle Lanre ARIGBEDE, Petitioner.
No. 90-7314.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 10, 1990.Decided Sept. 21, 1990.Rehearing and Rehearing In Banc Denied Oct. 18, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph H. Young, District Judge.  (CR-87-68;  CA-89-1688).
On Petition for Writ of Mandamus.
Olakunle Lanre Arigbede, appellant pro se.
Gregory Walsh, Office of the United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED IN NO. 90-7314;  PETITION DENIED NO. 90-8020.
Before K.K. HALL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Olakunle Lanre Arigbede appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255 (No. 90-7314).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Arigbede, CR-87-68;  CA-89-1688 (D.Md. June 8, 1989).


2
Arigbede also has filed a writ of mandamus (No. 90-8020) seeking reversal of various rulings by the district court.  We reject Arigbede's attempt to use mandamus as a substitute for an appeal.   See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Thus, we grant leave to proceed in forma pauperis and deny Arigbede's petition for a writ of mandamus.*


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
No. 90-7314, AFFIRMED.


5
No. 90-8020, PETITION DENIED.



*
 In light our disposition of Arigbede's petition for a writ of mandamus, we deny his motion for release pending consideration of his mandamus petition